DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09DEC2021 has been entered. 

Claim Objections


Claim 4 objected to because of the following informalities: 
[A] Claim 4:10-11 - .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suganuma et al. (US Patent No. 6,463,373), hereinafter referred to as SUGANUMA.

Consider Claim 1, 
SUGANUMA teaches a data rewriting method of rewriting data stored in a control device of a control system while performing normal processing, the control system including a plurality of control devices in which data have been stored, each of which is a device for controlling an electric component of an automobile (SUGANUMA, e.g., Fig 2;Col 8:63+, elements 1-7 and 10 are ECUs.), a first communication line interconnecting the plurality of control devices and a second communication line interconnecting the plurality of control devices for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements.), wherein 
the first communication line is used for communication necessary for normal processing such as control of the electrical component of the automobile, the second communication line is used for communication for data rewriting, and for normal processing when an abnormality occurs in the first communication line (SUGANUMA, and second) are used for data transfer during normal operation; Col 12:59-65, transmit failed program via communication lines (first and second). In other words, when an abnormality is detected in at least a first communication line (e.g., abnormal signal indicating failure) the system uses at least a second communication line.), 
the method comprising the steps of: 
a connection step of connecting a rewriting device in which rewriting data have been stored to the second communication line (SUGANUMA, e.g., Fig 5, shows ECU 10 being connected to ECU 4 via a (second) communication line;Fig 7, discloses selecting an ECU for rewriting.); 
a rewriting step via the rewriting device of rewriting data stored in the control device to be rewritten with the rewriting data based on the rewriting data using the second communication line (SUGANUMA, e.g., Fig 8;Col 19:4+, rewrite basic program to selected ECU).

Consider Claim 2, 
SUGANUMA further teaches wherein the rewriting device prior to the rewriting step, determines whether data can be rewritten during running of the automobile based on an attribute of the control device to be rewritten (SUGANUMA, e.g., Col 18:60+, identify if failed ECU does not hinder vehicle travel then refrain from suspending.), and if data cannot be rewritten during running of the automobile further determines whether the automobile is running and avoids executing the rewriting step when the automobile is surely execute. Identifying non-suspended ECU elements is considered analogous to determining if the automobile is running; Col 18:60+, if failed ECU does not hinder vehicle travel then refrain from suspending. In other words, the act of not suspending is considered to be analogous to avoiding executing the rewriting step when the automobile is running.).

Consider Claim 3, 
SUGANUMA teaches a data rewriting method of rewriting data stored in a slave device of a control system while performing normal processing, the control system including a plurality of control devices in which data have been stored, each of which is a device for controlling an electric component of an automobile (SUGANUMA, e.g., Fig 2;Col 8:63+, elements 1-7 and 10 are ECU;Col 12:66+, ECUs 1-7 control sensors and actuators (i.e., act as control devices); ECU 10 controls other ECUs.), a first communication line interconnecting the plurality of control devices a second communication line interconnecting the plurality of control devices for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements.), a third communication line, and a plurality of slave devices in which data have been stored (SUGANUMA, e.g., Col 9:23+, ECU 10 manages ECUs 1-7;Col 12:52, manager ECU 10 communicates with ECUs 1-7 (acting as slave elements);Fig 2, illustrates a plurality of (third) communication lines connecting individual elements to the main bus elements L.), connected to any of the control devices via the third communication line, communication of which is controlled by the any of the control devices (SUGANUMA, e.g., Col 12:52, manager ECU 10 communicates with ECUs 1-7;Fig 2, communication L.), 
the first communication line is used for communication necessary for normal processing such as control of the electrical component of the automobile, the second communication line is used for communication for data rewriting, and for normal processing when an abnormality occurs in the first communication line (SUGANUMA, e.g., Col 3:10-15, elements are connected via first and second communication lines; Col 9:37-38, communication lines (first and second) are used for data transfer during normal operation; Col 12:59-65, transmit failed program via communication lines (first and second). In other words, when an abnormality is detected in at least a first communication line (e.g., abnormal signal indicating failure) the system uses at least a second communication line.), 
the method comprising the steps of: 
a connection step of connecting a rewriting device in which rewriting data have been stored to the second communication line (SUGANUMA, e.g., Fig 5, shows ECU 10 being connected to ECU 4 via a (second) communication line;Fig 7, discloses selecting an ECU for rewriting.);  and 
a rewriting step via the rewriting device of rewriting data stored in the slave device to be rewritten with the rewriting data using the second and third communication lines (SUGANUMA, e.g., Fig 8;Col 19:4+, rewrite basic program to selected ECU).



Claim 4, 
SUGUNUMA teaches a data rewriting system of rewriting data stored in a slave device of a control system while performing normal processing, in which a first communication line is used for communication necessary for normal processing such as control of an electrical component of the automobile,
the second communication line is used for communication for data rewriting, and for normal processing when an abnormality occurs in the first communication line (SUGANUMA, e.g., Col 3:10-15, elements are connected via first and second communication lines; Col 9:37-38, communication lines (first and second) are used for data transfer during normal operation; Col 12:59-65, transmit failed program via communication lines (first and second). In other words, when an abnormality is detected in at least a first communication line (e.g., abnormal signal indicating failure) the system uses at least a second communication line.), the data rewriting system, 
a plurality of control devices in which data have been stored, each of which is a device for controlling the electric component of the automobile (SUGANUMA, e.g., Fig 2;Col 8:63+, elements 1-7 and 10 are ECUs.); 
the first communication line interconnecting the plurality of control devices and used for communication for controlling the electric component of the automobile; a second communication line interconnecting the plurality of control devices for backing up the first communication line (SUGANUMA, e.g., Fig 2, shows first and second communication elements L.); 
a rewriting device in which rewriting data have been stored, wherein the rewriting device is configured to be connected to the second communication line by wire or 
rewrite data stored in the control device to be rewritten with the rewriting data based on the rewriting data using the second communication line (SUGANUMA, e.g., Fig 8;Col 19:4+, rewrite basic program to selected ECU).

Response to Arguments
Applicant's arguments filed 09DEC2021 have been fully considered but they are not persuasive. 
The applicant argues that the cited art fails to teach the amended limitations because “it is reasonable to understand that one communication is performed using two lines in Suganume, and it is not possible to perform two communications of normal processing and rewriting processing in parallel by the one communication.”  The examiner agrees that Suganame does not disclose this feature, but also notes that the instant claims do not require processing in parallel.  Since the amended claims include no language restricting a specific operation to only a first or second line, the broadest reasonable interpretation of the argued limitation includes at least two communication lines both performing during normal conditions and upon detecting an abnormal operation condition in a first line.  For at least these reasons the applicant’s arguments are not persuasive.
	Additionally, even if the claim language were constrained in the manner argued by the applicant, it seems like a relatively straightforward modification to use a ‘good’ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137